Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yutaka et al. (JP 2000/302937).
Regarding Claim 1, Yukata discloses a composition that comprises 25-90% methacrylic-based copolymer (a), 5-75% other copolymer (b), and 0-70% graft copolymer (c) made from polymerizing vinyl monomer with rubber polymer (abstract, para 0030). 
The graft copolymer (c) is made from acrylic rubber including polyacrylic acid ester rubber made from alkyl acrylate (paras 0026-0027) and vinyl monomer including aromatic vinyl monomer and vinyl cyanamide (para 0028).
The methacrylic-based copolymer (a) is made from 40-98% methacrylic acid ester, 0-40% vinyl cyanide, and 0-35% styrene (paras 0014, 0017-0019).
The other copolymer (b) may be α-methylstyrene-based copolymer, including α-methylstyrene-acrylonitrile, styrene-α-methylstyrene copolymer, or styrene-α-methylstyrene-maleimide-acrylonitrile copolymer (para 0022).
In light of the overlap between the claimed composition and that disclosed by Yukata, it would have been obvious to one of ordinary skill in the art to use a composition that is both disclosed by Yukata and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Regarding Claim 4, Yukata discloses all the limitations of the present invention according to Claim 1 above. Yukata further discloses the α-methylstyrene-based copolymer is made from 10-95% α-methylstyrene (para 0022).
Regarding Claim 5, Yukata discloses all the limitations of the present invention according to Claim 1 above. Yukata further discloses the graft copolymer (c) comprises 5-95% rubber polymer (abstract). Since the whole composition comprises 0-70% graft polymer (c), the rubber polymer of the graft resin would be 0-66.5% with respect to the whole composition (70*0.95).
Regarding Claim 6, Yukata discloses all the limitations of the present invention according to Claim 1 above. Yukata further discloses the composition is used to make a pellet (i.e. molded article) (Abstract).
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yukata in view of Kim et al. (WO 2017/095060, using US 2018/0265690 as Translation).
Regarding Claims 7-8, Yukata discloses a composition that comprises 25-90% methacrylic-based copolymer (a), 5-75% other copolymer (b), and 0-70% graft copolymer (c) made from polymerizing vinyl monomer with rubber polymer (abstract, para 0030). 
The graft copolymer (c) is made from acrylic rubber including polyacrylic acid ester rubber made from alkyl acrylate (paras 0026-0027) and vinyl monomer including aromatic vinyl monomer and vinyl cyanamide (para 0028).
The methacrylic-based copolymer (a) is made from 40-98% methacrylic acid ester, 0-40% vinyl cyanide, and 0-35% styrene (paras 0014, 0017-0019) (i.e. component (B2)).
The other copolymer (b) may be α-methylstyrene-based copolymer, including α-methylstyrene-acrylonitrile, styrene-α-methylstyrene copolymer, or styrene-α-methylstyrene-maleimide-acrylonitrile copolymer (para 0022).
Yukata does not disclose a second methacrylic resin consisting of a structural unit derived from an alkyl methacrylic ester compound (i.e. component (B1)).
Kim discloses a thermoplastic resin composition for a molded article, comprising an acrylic rubber-aromatic vinyl compound-vinyl cyan compound graft polymer (a), a (meth)acrylic acid alkyl ester compound-aromatic vinyl compound-
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Yukata to incorporate the teachings of Kim to produce the composition of Yukata further comprising 40-70% by weight of methacrylic acid alkyl ester copolymer. Doing so would exhibit superior scratch resistance with maintenance of colorability and heat resistance.
40-70% methacrylic acid alkyl ester copolymer (d) of Kim (i.e. compound (B1)) and 25-90% methacrylic-based copolymer (a) of Yukata (i.e. compound (B2)) would be 65% or more methacrylic resin with respect to the whole composition, with a ratio of 31-74% (B1) (                        
                            
                                
                                    40
                                
                                
                                    40
                                    +
                                    90
                                
                            
                            =
                            31
                            %
                            ;
                             
                            
                                
                                    70
                                
                                
                                    70
                                    +
                                    25
                                
                            
                            =
                            74
                            %
                        
                    ) and 26-69% (B2), with respect to the total amount of (B1) and (B2).
Regarding Claim 9,
Regarding Claim 10, Yukata in view of Kim discloses all the limitations of the present invention according to Claim 7 above. Yukata further discloses the graft copolymer (c) comprises 5-95% rubber polymer (abstract). Since the whole composition comprises 0-70% graft polymer (c), the rubber polymer of the graft resin would be 0-66.5% with respect to the whole composition (70*0.95).
Regarding Claim 11, Yukata in view of Kim discloses all the limitations of the present invention according to Claim 7 above. Yukata further discloses the composition is used to make a pellet (i.e. molded article) (Abstract).
Response to Arguments
In light of applicant’s amendments, the 35 USC 112(b) rejection of record is withdrawn.
In light of applicant’s amendments, the 35 USC 103 rejection of record over is withdrawn. New grounds of rejection are set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787